                       Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ OPPOSITION TO
               21                    v.                             DEFENDANTS’ REQUEST FOR RULE
                                                                    502(D) ORDER
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Place: Courtroom 8
               23                                     Defendants.   Judge: Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                 REQUEST FOR RULE 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 2 of 9


                   1          Plaintiffs strongly oppose Defendants’ Request For Rule 502(d) Order (“Request”) (Dkt.

                   2   388) and the proposed order accompanying it. As Defendants note in their Request, the parties

                   3   had been engaged in good faith negotiations regarding the specific terms of a clawback

                   4   agreement. Request at 1. Rather than continuing negotiations, however, Defendants informed

                   5   Plaintiffs that they would instead seek a 502(d) Order on their own, ignored Plaintiffs’ request to

                   6   file a joint statement explaining the parties’ positions, and proceeded to file their Request 10

                   7   minutes later, containing positions and citations to cases Defendants had never raised with

                   8   Plaintiffs (but which, as discussed below, do not support Defendants’ position).

                   9           As Defendants note, Plaintiffs were and remain agreeable to a normal course clawback

               10      agreement. One that states that the parties may claw back privileged materials inadvertently

               11      disclosed, without fear of waiver, subject to detailed procedures laid out in the agreement.

               12      Defendants, however, insist that a clawback agreement must be put in place immediately to (1)

               13      cover all disclosure of privileged material, inadvertent or advertent, without fear of waiver—

               14      thereby allowing Defendants to cherry-pick privileged material for disclosure without the worry

               15      of subject matter waiver on items unhelpful for Defendants; and (2) fully displace the

               16      requirements set forth in Federal Rule of Evidence (“Rule”) 502(b)(1), ensuring that Defendants

               17      do not need to do any sort of reasonable review at all of potentially privileged materials.

               18             In other words, via a “Request” barely one and a half pages long, and in expedited

               19      fashion, Defendants now seek to obtain something they could not achieve via agreement between

               20      the parties and that normally would be sought through a normal noticed motion—a clawback

               21      order that is the opposite, in key respects, to principles contained in the Federal Rules of

               22      Evidence. See Abington Emerson Capital, LLC v. Landash Corp., No. 2:17-CV-143, 2019 WL

               23      3521649, at *2 (S.D. Ohio Aug. 2, 2019) (“Parties are free to contract for additional protections

               24      beyond those provided in the Rule…[b]ut where the parties cannot agree on additional

               25      protections beyond those provided in the Rule, the Court is reluctant to impose them absent

               26      exceptional circumstances.”). Plaintiffs respectfully submit that the Court should reject this, for

               27      the following reasons.

               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                               REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 3 of 9


                   1          First, Defendants’ “Request” is procedurally improper. Over one month ago—on a meet

                   2   and confer prior to the November 13, 2020 CMC in this case—Plaintiffs asked Defendants’

                   3   counsel whether they wanted to agree to and seek entry of a standard protective order in this

                   4   case. Defendants brushed off the suggestion. That was their choice—but poor planning on

                   5   Defendants’ part does not and should not create an emergency on the Court’s (or Plaintiffs’ part).

                   6   If Defendants want a broad, aggressive version of a clawback agreement to be put in place over

                   7   Plaintiffs’ objection, they should file an ordinary-course motion (or even an expedited request for

                   8   a motion on a shortened time frame) and allow these issues to be appropriately briefed and

                   9   considered.

               10             Second, omitting the concept of “inadvertent” from the agreement would permit

               11      Defendants to broadly claw back documents after any and all disclosures, inadvertent or

               12      advertent, rather than permitting them to claw back only the narrower category of mistakenly

               13      disclosed documents. There is no justification for this. See Abington, 2019 WL 3521649, at *3.

               14      And that would also allow them to permit disclosure of privileged materials that support

               15      Defendants’ case without fear of opening the door to subject matter waiver over the privileged

               16      materials that undercut Defendants’ case. In their short Request, Defendants do not address this

               17      possibility, or that Defendants’ proposed order would permit Defendants to shirk their duty to

               18      conduct privilege review, only to recall large quantities of documents at a later date. In

               19      Plaintiffs’ view, this would likely exacerbate the ongoing delays in the expedited fact discovery

               20      period. And Plaintiffs wish it were otherwise, but Defendants assurance that “Defendants have

               21      represented to Plaintiffs, and now to this Court, that they have no intention of attempting to claw

               22      back large volumes of documents post production” is scant comfort in this case, where

               23      Defendants’ defiance of their obligations and Court orders have unfortunately been a regular

               24      occurrence, and their actions speak far louder than words. Dkt. 388 at 1.

               25             Third, Defendants’ requested insertion of unnumbered paragraph two is similarly

               26      problematic. By eliminating the requirements of Rules 502(b)(1) and (2), Defendants’ paragraph

               27      (i) again removes the “inadvertent” requirement, and also (ii) eviscerates any assurance that

               28      Defendants are conducting a reasonable privilege review prior to producing documents. In doing

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                               REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 4 of 9


                   1   so, it creates a privilege scheme for this case that largely absolves Defendants of any

                   2   responsibility whatsoever, or the careful guidelines of Rule 502(b), while simultaneously giving

                   3   them the ability to use privilege both as a sword and shield.

                   4          Defendants do not offer the Court any substantive reason for why a Court-ordered, broad

                   5   clawback agreement such as this—over Plaintiffs’ objections, and in circumstances where any

                   6   urgency is entirely of Defendants’ deliberate decisions to refuse timely compliance with their

                   7   discovery obligations—is advisable. Instead, their argument boils down to this: “Plaintiffs’

                   8   proposed edits, which would delete any reference to the clawback displacing Fed. R. Evid.

                   9   502(b), would defeat the very purpose of a clawback order,” because apparently it is “standard”

               10      to supplant FRE 502(b) in clawback agreements and to allow parties to claw back privileged

               11      materials advertently, intentionally or voluntarily produced. Dkt. 388 at 1.

               12             One might imagine such a pronouncement would have a battalion of citations in support.

               13      Not here. While Defendants correctly note that clawback agreements permit parties to contract

               14      around the requirements of Rule 502(b), the very case Defendants rely on plainly states that “the

               15      requirements of Rule 502(b) can be superseded by a clawback agreement only to the extent such

               16      an order or agreement [provides] concrete directives regarding each prong of Rule 502(b) i.e.,

               17      (1) what constitutes inadvertence; (2) what precautionary measures are required; and (3) what the

               18      privilege holder’s post production responsibilities are to escape waiver.” Irth Sols., LLC v.

               19      Windstream Commc’ns LLC, No. 2:16-cv-219, 2017 WL 3276021, at *11 (S.D. Ohio Aug. 2,

               20      2017) (quoting Burd v. Ford Motor Co., No. 3:13-CV-20976, 2015 WL 1650447, at *6 (S.D. W.

               21      Va. Apr. 14, 2015) (emphasis added) (internal quotation marks omitted)). Thus, the purpose is

               22      not to always “supplant” 502(b) entirely, as Defendants argue. A clawback agreement can of

               23      course still serve a valuable purpose by crystallizing what procedures the parties will abide by to

               24      avoid a waiver. Indeed, Defendants’ counsel at DOJ never once say otherwise. They cannot, in

               25      good faith, given the many different sorts of clawback agreements/protective orders DOJ enters

               26      into—many of which assuredly do not always supplant 502(b) and protect advertent/intentional

               27      production of select privileged materials (as the lack of any DOJ declaration on this issue

               28      attests). While Rule 502(d) “may provide for return of documents without waiver irrespective of

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      3          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                               REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 5 of 9


                   1   the care taken by the disclosing party,” nothing requires such a broad approach as Defendants

                   2   argue. Fed. R. Evid. 502(d) advisory committee’s notes (emphasis added); see also Abington

                   3   Emerson, 2019 WL 3521649, at *2.

                   4          Plaintiffs respectfully request that the Court deny Defendants’ request. Plaintiffs will

                   5   continue to work in good faith with Defendants to agree to, and submit for entry, an appropriate

                   6   clawback agreement as set forth herein..

                   7

                   8

                   9

               10      Dated: December 17, 2020                          LATHAM & WATKINS LLP

               11                                                        By: /s/ Sadik Huseny
                                                                            Sadik Huseny
               12
                                                                         Sadik Huseny (Bar No. 224659)
               13                                                        sadik.huseny@lw.com
                                                                         Steven M. Bauer (Bar No. 135067)
               14                                                        steven.bauer@lw.com
                                                                         Amit Makker (Bar No. 280747)
               15                                                        amit.makker@lw.com
                                                                         Shannon D. Lankenau (Bar. No. 294263)
               16                                                        shannon.lankenau@lw.com
                                                                         LATHAM & WATKINS LLP
               17                                                        505 Montgomery Street, Suite 2000
                                                                         San Francisco, CA 94111
               18                                                        Telephone: 415.391.0600
                                                                         Facsimile: 415.395.8095
               19
                                                                         Melissa Arbus Sherry (pro hac vice)
               20                                                        melissa.sherry@lw.com
                                                                         Richard P. Bress (pro hac vice)
               21                                                        rick.bress@lw.com
                                                                         Anne W. Robinson (pro hac vice)
               22                                                        anne.robinson@lw.com
                                                                         Tyce R. Walters (pro hac vice)
               23                                                        tyce.walters@lw.com
                                                                         Gemma Donofrio (pro hac vice)
               24                                                        gemma.donofrio@lw.com
                                                                         Christine C. Smith (pro hac vice)
               25                                                        christine.smith@lw.com
                                                                         LATHAM & WATKINS LLP
               26                                                        555 Eleventh Street NW, Suite 1000
                                                                         Washington, D.C. 20004
               27                                                        Telephone: 202.637.2200
                                                                         Facsimile: 202.637.2201
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     4          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                              REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 6 of 9


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   2                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   3                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   4
                       Dated: December 17, 2020               By: /s/ Jon M. Greenbaum
                   5                                          Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
                   6                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   7                                          Ezra D. Rosenberg (pro hac vice)
                   8                                          erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
                   9                                          asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               10                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               11                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               12                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               13                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               14
                                                              Facsimile: 202.783.0857
               15
                                                              Attorneys for Plaintiffs National Urban League;
               16                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               17                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               18                                             NAACP; and Navajo Nation
               19                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               20                                             Thomas P. Wolf (pro hac vice)
               21                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               22                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               23                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               24                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               25
                                                              Attorneys for Plaintiffs National Urban League;
               26                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               27
                                                              Washington; Black Alliance for Just
               28                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                   REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 7 of 9


                   1
                                                              Mark Rosenbaum (Bar No. 59940)
                   2                                          mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
                   3                                          610 South Ardmore Avenue
                                                              Los Angeles, California 90005
                   4
                                                              Telephone: 213.385.2977
                   5                                          Facsimile: 213.385.9089

                   6                                          Attorneys for Plaintiff City of San Jose

                   7                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   8                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   9                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
               10                                             P.O. Box 2010
               11                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               12
                                                              Attorneys for Navajo Nation
               13
                       Dated: December 17, 2020               By: /s/ Danielle Goldstein
               14                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               15                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               16                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               17
                                                              Michael Dundas (Bar No. 226930)
               18                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               19                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               20                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               21                                             Facsimile: 213.978.8312
               22                                             Attorneys for Plaintiff City of Los Angeles
               23      Dated: December 17, 2020               By: /s/ Michael Mutalipassi
               24                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               25                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               26                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               27                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               28                                             Facsimile: 831.758.7257

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                   REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 8 of 9


                   1
                                                              Attorneys for Plaintiff City of Salinas
                   2
                       Dated: December 17, 2020               By: /s/ Rafey S. Balabanian
                   3                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   4
                                                              Lily E. Hough (Bar No. 315277)
                   5                                          lhough@edelson.com
                                                              EDELSON P.C.
                   6                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   7                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   8
                                                              Rebecca Hirsch (pro hac vice)
                   9                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               10                                             CITY OF CHICAGO
               11                                             Mark A. Flessner
                                                              Stephen J. Kane
               12                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               13                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               14
                                                              Attorneys for Plaintiff City of Chicago
               15
                       Dated: December 17, 2020               By: /s/ Donald R. Pongrace
               16                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               17                                             Merrill C. Godfrey (Bar No. 200437)
               18                                             mgodfrey@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
               19                                             LLP
                                                              2001 K St., N.W.
               20                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               21                                             Facsimile: 202-887-4288
               22                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               23
                       Dated: December 17, 2020               By: /s/ David I. Holtzman
               24                                             David I. Holtzman (Bar No. 299287)
               25                                             David.Holtzman@hklaw.com
                                                              HOLLAND & KNIGHT LLP
               26                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               27                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               28                                             Telephone: (415) 743-6970

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                    REQUEST FOR 502(D) ORDER
                        Case 5:20-cv-05799-LHK Document 393 Filed 12/17/20 Page 9 of 9


                   1                                                     Fax: (415) 743-6910
                   2                                                     Attorneys for Plaintiff County of Los Angeles
                   3

                   4

                   5

                   6

                   7
                                                               ATTESTATION
                   8
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   9
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               10
                       in this filing.
               11
                       Dated: December 17, 2020                          LATHAM & WATKINS LLP
               12

               13
                                                                         By: /s/ Sadik Huseny
               14                                                            Sadik Huseny

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     8          PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
 SAN FRANCISCO
                                                                                              REQUEST FOR 502(D) ORDER
